Smith, C. J.
(specially concurring).
I am of the opinion that a landowner has the same, but; no .greater, right to obstruct the flow of the flood waters of a stream onto and across hiis land than he has to so obstruct the flow of ordinary surface water; that is, that he has the right to do so for a proper purpose, 'and in so doing must exercise reasonable care to prevent unnecessary injury to other land. I do not understand counsel for the appellee to. seriously contest this right; their principal contention in this connection, being that a landowner1 has not the right, in order to protect his land from the flood water's of a stream, to obstruct the flow of a natural water course running out of or away from the stream. As I understand the record, the levee here in question does obstruct several such water courses, but does not cause any water that *329ordinarily flows therein to overflow or in any way damage other land, that being prevented by the flow of such water through the Borrowpit canal.
When Coldwater river overflows during the occasional, accidental, and extraordinary floods against which this levee was built to protect the land' within the drainage district, the water covers all of the land traversed by the obstructed water courses, and for the time being they disappear, and aid in carrying off the water only during the first and last stages of the flood, so that their obstruction results only in the flood waters of Cold-water river being caused to cover the land of some of the appellees at an earlier stage of the flond, and to remain thereon for a longer time than it would if the levee had not been built, but the erection by a landowner of such works as will prevent the overflow of his land by the flood waters of a stream will, in probably every case whether a water courtee is thereby obstructed or not, cause such flood water to cover other land sooner and remain thereon longer than it would otherwise. Consequently, the fact that such a result may follow the obstruction of a water course furnishes no reason for denying to a landowner the right to obstruct it when necessary to prevent the water from overflowing his land.
Adjacent landowners have for certain purposes the right to,the unobstructed flow of water in a natural water course, but that the accidental and extraordinary flood waters of another stream may be thereby conveyed away to the damage of other adjacent landowners is not one of such purposes.
That this levee was built by the drainage district, and not by an individual landowner, is of no consequence, for what the individual landowners have the right to do separately they have the right to do collectively, and that is what the landowners whose lands *330are protected by this levee have done through the instrumentality of the drainage district.
The cases of Leflore County v. Cannon, 81 Miss. 334, 33 So. 81, and Quitman County v. Carrier Lbr. Co., 103 Miss.. 324, 60 So. 326, relied on by counsel for the appellees, are not in conflict herewith; for, as pointed out in the opinion in chief, the levees in question in those cases were not built in order to prevent land from being overflowed by the flood waters of a stream, and the damage which the riparian owners there, complained of resulted from the obstruction by the levees of the usual and ordinary flow of the water courses obstructed by the levees, which last element of damage, I will here again point out, is not involved in this case.. If the complaint of the appellees was that they are damaged because of the obstruction of usual and ordinary flow of the water courses crossed by this levee, a different question would be presented for decision.
The provision of section 17 of our Constitution that “private property shall not be . . . damaged for public use, except on due compensation being first made to the owner or owners thereof, in a manner to be prescribed by law, ’ * can afford the appellees no assistance. Damages in the legal sense, and in the light of which rule this provision of the Constitution was adopted, are only such as result from the invasion of a right; and, since the appellants have invaded no right, either public or private, of the appellees in turning back the escaping flood waters of Coldwater river, they have no just cause of complaint;
It follow's from the foregoing views that I concur in the reversal of the decree of the court below.